THE COURT.
This is an original application for a writ of prohibition to restrain the respondent Superior Court from hearing proceedings upon an accusation of contempt based upon the petitioner’s alleged interference with a receiver appointed by order of the Superior Court.
The theory of the petitioner is that he was in possession of the premises occupied by the receiver under a claim of right. This is a question of fact which must' be tried by the respondent court in the contempt proceedings. (Goodrich v. Superior Court, 92 Cal. App. 695 [268 Pac. 669].)
The petition is denied.